DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-20, Mowry et al. (US Pat. No. 8,373,244 B2, hereinafter Mowry) in view of Nagel et al. (“Characterization of temperature gradients on MEMS acceleration sensors”, Procedia Engineering 168 (2016) 888-891, hereinafter Nagel) represents the best art of record. However, Mowry in view of Nagel fails to encompass all of the limitations of independent claims 1, 19, and 20.
Specifically, Mowry teaches a temperature monitoring system in a semiconductor device (see Abstract), wherein the semiconductor device has a plurality of layers (see Fig. 2d and 2e) and wherein the thermal gradient in the device is monitored (see Fig. 4 and associated text).
Nagel teaches a system for characterizing temperature gradients on MEMS acceleration sensors (see Abstract; see also Fig 1) which comprises sensors for determining a thermal gradient across the through the sensor (see Figure 1 and associated text).
However, Mowry and Nagel fails to specifically teach a MEMS sensor as claimed, which specifically includes a plurality of vertically-stacked semiconductor layers; an external bond wire coupled to a first semiconductor layer of the plurality of 5semiconductor layers at a first bond point; a second bond point coupled to the external bond wire at a second semiconductor layer of the plurality of semiconductor layers; and a sense circuit coupled to measure a voltage at the second bond point and to calculate a thermal gradient between the first bond point and the second bond point based on the 10 measured voltage (claim 1); OR a plurality of vertically-stacked semiconductor layers; a first temperature circuit path between a first location on a first semiconductor layer of the plurality of semiconductor layers and a second location on a second semiconductor 5layer of the plurality of semiconductor layers; a second temperature circuit path between the first location and a third location on the second semiconductor layer of the plurality of semiconductor layer, wherein the third location is located adjacent to the second location; and processing circuitry configured to measure a voltage between the second location1 and the first location, determine a thermal gradient associated with the first and second temperature circuit paths based on the measured voltage, and modify the operation of the electronic device based on the thermal gradient (claim 19); or a first temperature circuit path between a first location of the MVEMS sensor and a second location of the MEMS sensor; a second temperature circuit path between the first location of the MEMS sensor 5and a third location of the MVEMS sensor, wherein the third location is adjacent to the second location and wherein the first and second temperature circuit paths define a thermal gradient path of the MEMS sensor; and  - 25 - processing circuitry configured to measure a voltage between the second location and the first location, determine claim 20).
Hence the best prior art or record fails to teach the invention as set forth in independent claims 1, 19, and 20 and the examiner can find no teachings for a MEMS sensor with thermal gradient sensing structure as claimed in claims 1 and 19 and a MEMS sensor with thermal gradient sensing structure which modifies the operation of the MEMS sensor based on the thermal gradient as claimed in claim 20, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855